DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of RCE Filing
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   
Applicant's submission filed 08/03/2022 has been entered.
The amendment filed 08/03/2022 has been entered.
Applicant amended Claims 15 and cancelled Claims 14, 21, 27, and 30.

Status of Claims
Claims 1-13, 19-20, and 25-26 were cancelled earlier.
Claims 15-18, 22-24, 28-29, and 31-32 are examined on merits herein. 

Specification
The disclosure is objected to because of its inconsistency with respect to magnetic properties of CoFeB: Paragraphs 0112-0113 and 0117 of the published application (US 2019/0019944), referring to Fig. 13, teach that a second protective layer 18 made from CoFeB has magnetism when its thickness is 1.5 nm or more and it does not have magnetism when its thickness in a range from 0 to 1.5 nm. However, paragraphs 0127-0128 teach that layer CoFeB exhibits magnetic properties when its thickness is in the range from 0.1 nm to 3.5 nm. Although paragraphs 0112-0117 and paragraphs 0127-0128 are directed to different embodiments, shown in Fig. 12 and 18, respectively, both embodiments have CoFeB as a second protective layer 18 over which and abutting which is a layer of Ru. As such, diffusion of Ru into layer 18, reducing magnetic ability of layer 18 (as described for Fig. 12 in paragraph 0111 of the published application) is equally (and inherently) applicable for a structure of Fig. 18. 
In view of the above, it is unclear why paragraphs 0127-0128 teach that layer 18 of CoFeB with a thickness in the range including a range from 0.1 nm to 1.5 nm is magnetic, wherein layer 18 of CoFeB in paragraphs 0112-0117 with a similar thickness is non-magnetic.
Appropriate correction/clarification is required.

Claim Objections
Claims 15, 16 are objected to because of the following informalities:  
Line 7 of Claim 15 recites: “5.0nm”. Examiner suggests changing the recitation to: “5.0 nm”.
Lines 9-10 of Claim 15 recite: “a thickness of over 1.0 nm to less than 1.5 nm”. Examiner suggests changing the recitation to: ““a thickness from over 1.0 nm to less than 1.5 nm”.
Line 16 of Claim 15 recites: “from the third protective layer (18)”. Examiner suggests changing the recitation to: “from the third protective layer (181)” 
Line 5 of Claim 16 recites: “the third protective film (b181)”. Examiner suggests changing the recitation to: “the third protective film (181)”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15-16, 18, 22- 24, 28, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 15: Claim 15 has a recitation: “a second protective layer (18) comprises at least one of Co, Fe, CoB, FeB, or CoFeB and a comprises a non-magnetic layer formed to have a thickness”. The recitation is unclear, since leads to a question: Is a non-magnetic layer a sub-layer of the second protective layer in addition to “at least one of Co, Fe, CoB, FeB, or CoFeB” or the claim refers to a single layer having non-magnetic properties?
	Appropriate correction is required to clarify the claim language.
	For this Office Action, the above recitation was interpreted in accordance with the specification of the application as: “a second protective layer (18) is non-magnetic, comprises at least one of Co, Fe, CoB, FeB, or CoFeB, and has a thickness”
In re Claims 16, 22-23, 28, and 31: Claims 16, 22-23, 28 and 31 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 15.
In re Claim 18: Claim 18 recites that a second protective layer has a thickness of 0.3 to 3.5 nm. The recitation is unclear, since Claim 18 depends on Claim 17 teaching that the second protective layer has magnetic properties, and paragraph 0127 of the published application teaches that a material of the second protective layer of embodiment 3 (to which Claim 17 is directed to) is CoFeB, while paragraphs 0112-0113 teach that CoFeB with a thickness in a range up to 1.5 nm is non-magnetic.
	Appropriate correction is required to clarify the claim language.
Since the specification of the current application is unclear with respect to magnetic properties of CoFeB (as is shown in objections to the specification), for this Office Action Claim 18 was omitted from interpretation and is identified only as being rejected (under 35 U.S.C. 112(b)).
In re Claim 24: Claim 24 is rejected under 35 U.S.C. 112(b) due to dependency on Claim 18.

Allowable Subject Matter
Claims 17 and 32 are allowed.
Claim 15, as interpreted, has allowable subject matter.
Reason for Indicating Allowable Subject Matter
Re Claim 15: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitations of Claim 15 as interpreted as: “a second protective layer (18) is non-magnetic, comprises at least one of Co, Fe, CoB, FeB, or CoFeB, and has a thickness from over 1.0 nm to less than 1.5 nm”, in combination with other limitations of the claim. The prior arts of record include: Gan et al. (US 2015/0171315), Horng et al. (US 2013/0175644), and Oh et al. (US 9,338,415)
Re Claim 17: The prior arts of record, alone or in combination, do not anticipate and do not render obvious all limitations of the claim. The prior arts of record include: Gan et al., Lee (US 2016/0155931). Horng, and Oh.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 08/08/22

	
	
	
	
.